                   Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 1 of 40




                                      IN THE         UNITED            ST ATES         DISTRICT            COURT
                              FOR      THE      EASTERN                DISTRICT            OF PENNSYLVANIA




 WESTMINSTER                    AMERICAN               INSURANCE
 COMPANY               and ARGENIS              REYES           and
 ROSALBA              MUNOZ,          h/w,     as assignees           of 4207
                                                                                           Civil       Action     No.: 2:20-cv-02195
 CHESTER              AVE,     LLC      and WALDY               REYES,

                                                                                           SECOND   AMENDED                             COMPLAINT
              Plaintiffs,                                                                  FOR DECLARATORY
                                                                                           JUDGMENT
              V.

                                                                                           JURY          TRIAL         DEMANDED
 SECURITY              NATIONAL               INSURANCE
 COMPANY,


              Defendant.




          Plaintiffs,         Westminster            Ai'nerican        Insurance        Company           ("Westminster"),                Argenis        Reyes


("Argenis")           and Rosalba          Munoz       ("Munoz"),          as assignees         of 4207          Chester      Ave.,       LLC        ("Chester


Ave.")    and Waldy             Reyes      ("Waldy")           (hereinafter        referred     to collectively            as "Plaintiffs"),            by and


through       their    undersigned           counsel,     come now            before     this Honorable               Court    and file         this   Second


Amended            Complaint         for    Declaratory           Judgment,          Bad      Faith,     and      Breach          of    Contract        against


Defendant,          Security      National          Insurance      Company           ("Security         National"        or "Defendant"),               and in


support      thereof        aver as follows:


                                               I.          NATURE              OF THE          ACTION


          1.            This is an insurance             coverage,         breach      of contract,        and bad faith           action     premised       on


Defendant's           repeated       breach    of its duties          to investigate,         to defend         and indemnify             its insureds      and


additional         insured,     and to settle the underlying                  claims     at or within       available         policy       limits.


          2.            Plaintiffs      seek a determination               that Defendant              had a duty to defend                and indemnity


Chester       Ave.     as an additional              insured      under       a Coinmercial            General        Liability         insurance        policy


issued    to Defendant's              named         insured,      AM      Marlin       Construction,            LLC     ("AM           Marlin").       Chester
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 2 of 40




Ave.     sought      coverage       as an additional          insured       under AM         Marlin's      Policy     for claims         asserted


againstitbyArgenisReyesandRosalbaMunoz,h/w,                                     andWaldyReyes(collectively,"Underlying


Claimants")          in relation    to the June 25, 2019 collapse                of a fire escape at Chester Ave.'s                      property


located     at 4207         Chester      Avenue,        Philadelphia,          PA   19104        (hereinafter         referred      to     as the

"Underlying          Incident").


          3.           More than five months              after receiving       notice of the Uriderlying              Claimants'          claims,


and without          conducting        a proper       investigation,        Defendant        took   the unsupported              position      that


Chester Ave. was not entitled                 to additional     insured coverage under the AM Marlin                        Policy       because


the Underlying           Claimants'      claims purportedly            did not arise from AM Marlin's                  ongoing      operations

conducted       on    Chester Ave.'s       behalf.


          4.           In taking      this position,     Defendant          breached     its duty of good faith and fair dealing,


its contractual        obligations,      and acted in bad faith toward              its insureds,         additional     insureds,        and the

Underlying        Claimants.


          5.           Plaintiffs     also seek a declaration               that Defendant          breached         its duty    to settle the


claims arising out of the Underlying                   Incident.      Despite being provided              multiple     opportunities          to do


so, Defendant         refused to reconsider           its position,     declined    to engage in settlement              negotiations,          and


failed to participate         in a mediation          attended by all other interested              parties.


          6.           At   the conclusion            of mediation,          Underlying        Claimants'       claims          were     globally


resolved for $35 million              dollars. As partial       consideration       for the release and dismissal                 of Argenis's


and Munoz's          claims against them, Chester Ave. and Waldy                        agreed to assign to Argenis                and Munoz


all    claims     they      would      have     had     against    Defendant           for    failing     to honor        its    defense        and


indeinnification         obligations      and refusing        to participate     in mediation           discussions,     which resulted in




                                                                        2
                 Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 3 of 40




a fair and reasonable               settlement.       Plaintiffs        now seek to be recompensed                        for Defendant's             breach      of


its contractual,           statutory,      and common          law duties.


           7.             Plaintiffs      further     seek a determination                  that Defendant          was the primary                insurer     as it


relates    to coverage            for the Underlying            Incident.         As a result          of Defendant's               failure      to defend      and


indemnify         Chester         Ave.    and its wholesale             refusal       to attend the mediation                   on behalf          of its named


insureds        and additional            insureds,     Defendant          breached             the duty       of good         faith    and fair      dealing        it


owed      to Plaintiff            Westminster,         the    excess       insurer          for     claims      asserted        against          Chester     Ave..


Defendant's            position        in denying     coverage          to Westminster's               insured      was taken in bad faith                   given


the infori'nation           that was at Defendant's                 disposal         - infonnation             which      clearly       demonstrated            that


the value       of the underlying             claims       far exceeded           AM        Marlin's         $1 million        policy     limit.     Defendant


had numerous             opportunities        to resolve      these claims             within       the policy     limits       available        to its insureds


and additional            insureds       and refused       to do so.


           8.             Accordingly,        Plaintiffs      request       that this Court issue a declaration                         in its favor       finding


tliat Defendant            is required       to indemnify          Chester           Ave.     and Waldy          under         AM      Marlin's      Policy      for


Underlying             Claimants'        claims     and that, in denying               coverage         for such claims,               Defendant       not only


breached         its     contrachial        duties     owed        to    Plaintiffs,          but     also     acted      in    bad      faith     pursuant       to


Pennsylvania's             bad faith      statute, 42 Pa.C.S.A.              § 8371, as well            as under       Pennsylvania               common        law


principles.        Plaintiffs          are therefore         entitled      not       only       to declaratory            relief       as described           more


particularly       herein,        but also compensatory,                statutory,          and punitive        damages          in an amount          in excess


of $142 million             dollars.




                                                                                 3
                  Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 4 of 40




                                                                  II.          THE        PARTIES


           9.            Plaintiff,      Westminster                    American        Insurance        Company            is a Mai'yland             corportation


with      corporate          offices       at      8890          McDonogh             Road,        Suite     310,         Owings         Mills,        MD     21117.


Westminster           regularly         conducts           business         within      the Commonwealth                    of Pennsylvania              and within


this judicial        district.


           10.           Plaintiff-assignor,                Chester         Ave.      is a Pennsylvania              limited        liability      company         with


offices     at 222          Righters       Mill          Road,     Penn       Valley,      PA 19072.            Chester        Ave.       regularly         conducts


business     within         the Commonwealth                      of Pennsylvania             and within         this judicial         district.       As described


more particularly             herein,      Chester          Ave. has assigned              its claims       against         Defendant           to Argenis     Reyes


and Rosalba          Munoz,       h/w.


           11.           Plaintiff-assignor,                Waldy         Reyes, is an adult individual                    residing      at 553 West Loudon


Street,    Philadelphia,          PA 19120.                At the time            of the Underlying             Incident,       Waldy           was an employee


of Defendant's              named       insured,           AM       Marlin.        As described            more      particularly            herein,     Waldy      has


assigned        his claims       against        Defendant               to Argenis        Reyes and Rosalba                 Munoz,       h/w.


           12.           Plaintiff-assignees,                Argenis          Reyes       and Rosalba           Munoz,         h/w,     are adult        individuals


residing     at 1508 Howell              Street, Pliiladelphia,                    PA 19149.


           13.           Defendant,             Security         National          Insurance       Company           is a Delaware              corporation        with


corporate         offices     at 800 Superior               Avenue          East, 21s' Floor,           Cleveland,          OH 44114            and 12790         Merit


Drive      Suite      200     Dallas,       TX           75251.         Security      National       regularly            conducts       business        within      the


Cornrnonwealth               of Pennsylvania                and within            this judicial     district.


                                                  III.           JURISDICTION                     AND      VENUE


            14.          This     Corirt        has subject              matter     jurisdiction        over      tliis    action      for      declaratory       relief


pursuant        to 28 U.S.C.           §§ 2201 and 2202 and Rule 57 of tl'ie Federal                                      Rules     of Civil       Procedure




                                                                                      4
                  Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 5 of 40




            15.          A justiciable           controversy           exists       between        Plaintiffs          and    Defendant          within         tlie


meaning         of 28 U.S.C.           § 2201 with       respect      to Defendant's            duty to defend           and/or indeinnify              Chester


Ave,      and/or    Waldy        against      any claims         asserted by Underlying                    Claimants,         in connection            with     the


Underlying          Incident.      See, e.z., ACandS,               Inc. v. Aetna          Casualty        & Surety          Co., 666 F.2d 819, 822-


23 (3d Cir. 1981)               (finding      claims     seeking        declaration           on defendant's            duty to defend           underlying


lawsuit     and to pay any judgment                    resulting      from      same was ripe for declaratoiy                     judgment        by court);


Yellowbird          Bus Co. v. Lexington                Ins. Co., 2010 U.S. Dist.                  LEXIS         69554       (E.D.    Pa. 2010)         ("in the


context     of a declaratory             judgment       action,     courts      generally         find that the issue of whether                  an insurer


has    a duty       to    defend         an   insured       in     an underlying               action      is    sufficiently        ripe"      for     judicial


determination).


            16.          This     Court       has diversity          jurisdiction          over     this      action     pursuant       to 23 U.S.C.                §


1332(a)(1)         because       the amount         in controversy            exceeds         the sum or value of $75,000.00,                         exclusive


of interest        and costs, and this action               is between          citizens      of different        states.


            17.          Venue         is proper     in tl'iis Corirt        pursuant         to 28 U.S.C.             § 1391     as the events            and/or


omissions          giving       rise    to Underlying            Claimants'           claims       occurred        in this        judicial      district        and


Defendant          regularly      conducts         business      witliin     this judicial        district.


          IV,         FACTS            GIVmG         RISE        TO     THIS        INSURANCE                   COVERAGE               DISPUTE


                                       The Underlying            Incident        and Settlement                 of Claims


            18.          On      or about       June       25,     2019,     Underlying            Claimants            Argenis       and    Waldy            were


performing          repair      and/or      maintenance          work      to the interior          of Chester          Ave.'s       property         located      at


4207       Chester       Avenue,           Philadelphia,         PA     19104         ("the     Property").            See Underlying             Claimants


Argenis         and Munoz's            Demand       Package        attached         hereto     as Exhibit         A.




                                                                                5
                   Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 6 of 40




             19.         AtthetimeoftheUnderlyingIncident,UnderlyingC1aimantswereworkingintheir


 capacity      as employees              of AM       Marlin         and/or     Altman          Management              Company,       Inc. ("Altman"),                a


property       management              company           retained       by Chester          Ave.     to maintain        and manage           the Property.

             20.         Underlying          Claimants            allege     that they were injured                  while     discarding         construction

 debris     from      one of the Property's                  third-floor           fire escape balconies.              When       they stepped          onto the

balcony,           it collapsed.         See Underlying                 Claimants          Argenis         and Munoz's            Mediation            Statement

Letter,      attached     hereto        as Exhibit         B.l

             21.         Waldy         Reyes      fell    one story          onto       a second-floor            landing,     suffering      two      fractured

ribs, Waldy          Reyes made a settlement                     demand        of an undisclosed                 amount      in an effort     to resolve        any

claim       he may have had in connection                        with      the Underlying             Incident.


             22.         Argenis        Reyes      fell multiple           stories       to the ground            and suffered       significant        injuries,

including          but not limited          to permanent              paralysis.        In addition         to the devastating           physical        injuries

sustained          by Argenis,         his wife      Rosalba        Munoz           has suffered          and will      continued      to suffer        from     the

life-long      impact     of Argenis's            injuries       on their family            and marriage.           Therefore,      Argenis        and Munoz

claimed       they      would      seek damages                at trial      in an amount              in excess        of $35 million             dollars      and

demanded           payment       of all available            policy       limits     from      Chester      Ave.     and Waldy.


             23.         Underlying          Claimants            alleged           Chester        Ave.     was      responsible       for     their     injuries

because       Chester      Ave.        is the owner          of the property             wliere     tlie loss occurred.           Additionally,         Argenis

alleged      that AM        Marlin        and Waldy            (as AM         Marlin's          employee)          were responsible           for Argenis's

injuries     and Munoz's           corresponding              loss of consortirim               claims.     Finally,      Waldy     alleged       tliat Altman

and Argenis           (as Altman's          employee)            and Chester            Ave.    were responsible             for Waldy's          injuries.




' Argenis     and Munoz's         counsel    has authorized           the production           of his clients'     Mediation      Statement-which             would
otherwise    remain     confidential      pursuant       to 42 Pa.C.S.       § 5949.     See Exhibit       C.


                                                                                    6
                 Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 7 of 40




           24.        In an effort       to avoid      litigation             of claims           which       were     clearly     covered         and whose


value     far exceeded     the available         policy      limits,      all interested             parties-except              for Defendant            and its


namedinsured,AMMarlin-attendedapre-suitmediationonMay                                                            13,2020beforetheHonorable


Annette      Rizzo.


           25.        At   the      conclusion      of tlie          mediation,            tlie     parties      agreed        to resolve         Underlying


Claimants'       claims    for over $35 million             dollars.          See Release of Argenis                   Reyes and Rosalba                Munoz,


attached     hereto    as Exhibit       D; Release of Waldy                    Reyes,       attaclied       hereto      as Exhibit          E. The material


teri'ns   of these Releases          can be suini'narized              as follows:


                      a.   Argenis       and Munoz           released          their   claims         against        Chester     Ave.       in exchange          for


                           $30 million         dollars,      partial      satisfaction              of wliich        was accepted           throrigli     receipt


                           of $5.4 million        dollars           payable        under     Chester          Ave.'s    primary        ($1 million-dollar


                           limit)     and excess ($5 million-dollar                        limit)     insurance         policies      with     Westminster;


                      b.   In order to achieve             fiill     satisfaction          of tlie settlement,            Cliester         Ave.    also agreed


                           to assign      its rights        to Argenis              and Munoz              to assert       any claims             it may     have


                           against      Defendant         Security        National           for failing         to provide        coverage         to Chester


                           Ave.      as an additional              insured;


                      c.   Argenis       and Munoz          released           their claims          against      Waldy        in exchange          $5 million


                           dollars,     to be satisfied             by Waldy           through         an assigi'unent             of Waldy's           rights     to


                           asseit     claims     against           Defendant           Security           National       for     failing     to defend           and


                           indemnify       Waldy          as an employee                of Defendant's                 named      insured,        AM     Marlin;


                           and




                                                                               7
                  Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 8 of 40




                       d.    Waldy        released        l'iis claims        against    Chester         Ave.     and Altman            in exchange          for a


                              confidential           figure      which    the parties        agreed was a fair and reasonable                          va{uation


                             of his claims.


               Chester       Ave.       As an Additional                 Insured        on AM        Marlin's         Insurance           Policy


            26.        At the time            of the Underlying                Incident,        AM       Marlin       was insured           under       Security


National      Commercial             General         Liability     Insurance          Policy,     No. NAI         I 75467-02.           See AM          Marlin's


Commercial          General       Liability          Insurance      Policy,        attached      hereto      as Exhibit         F.


            27.        Included          in AM          Marlin's         Policy       was     a "Blanket          Additional            Insureds-Owners,


Lessees       or    Contractors"           Endorsement              ("the      Blanket          Additional         Insured          Endorsement")               that


modified       the Policy's          definition         of "Who          is an Insured"           to include          "the     person      or orgaruzation


shown       in the Schedule,          but only to the extent that the person                         or organization           shown        in the Schedule


is held liable       for your acts or omissions                    arising      out of your        ongoing        operations           performed          for that


insured."      See Blanket           Additional          Insured      Endorsement             attached       hereto      as Exhibit         G.


            28.         As explained            at length          below,      Plaintiffs        and Defendant               agree that,         through        tliis


endorsement,          effective         at the time         of tlie Underlying              Incident,       AM        Marlin        explicitly        designated


Chester      Ave.    as a person           or organization               to whom        additional         insured       coverage          rinder      its Policy


was to be extended                for    liability       arising      from      AM      Marlin's         "Residential           Remodeling"              work      at


"various      locations       throughout             Philadelpliia,          PA."      See Exhibit           F at 3 (describing                  AM     Marlin's


insured      business       as "Residential            Remodeling")               and Exhibit         G.


            29.         Plaintiffs       and Defendant              fuither       agree tliat      this designation             requires         Defendant         to


extend      coverage        to Chester        Ave.      for any liability             imposed      ripon     Chester         Ave.     whicl'i    arises out of


AM    Marlin's       ongoing         operations          perfon'ned         on Chester          Ave.'s     belialf.




                                                                                  8
                  Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 9 of 40




            30.          As     tlie     Underlying               Incident       allegedly          arose     orit    of    AM       Marlin's          residential


remodeling          and       repair      work        to    the     interior       of     Chester       Ave.'s        Propeity,       Plaintiffs          aver   tliis


Endorsement             applies        to extend       additional           insured       coverage       to Chester         Ave. under         the AM       Marlin


Policy.


            31.          There         is no exclusion             within      the AM         Marlin      Policy      that would       apply         to otherwise


vitiate     or limit     the additional            insured         coverage        provided         to Chester        Ave.     under     this Endorsement


for the claims          asserted        against       it.


                         Waldy          Reyes      was an Insured                 on AM         Marlin's         Insurance        Policy


            32.          At    the time          of the Underlying                Incident,         Waldy        Reyes       was an employee                of AM


Marlin.


            33.          At     the     time     of the           Underlying            Incident,       Waldy        Reyes     was       in    the    process        of


completing         maintenance               and/or     interior      remodeling             work      at the Property.


            34.          AM       Marlin's            liability       policy          with     Security       National         specifically           states     that


employees          are considered              to be insureds          "but      only        for acts within         the scope of their              employment


by [AM        Marlin]         or while       performing            duties      related       to the conduct          of your business."


            35.          Because         Waldy         was acting            within       the scope of his employment                     with       AM    Marlin,


and was performing                    duties     related      to the conduct                 of its business          at the time        of the Underlying


Incident,      Waldy       was an insured               under       the Security          National       Policy      for purposes        of the Underlying


Incident.


Security       National's             Role     as the Primary                Insurer         Relative       to Argenis's          and Munoz's              Claims


            36.          AM       Marlin's        liability        policy      with       Defendant        contained         an "Amendment                to Other


Insurance         Condition"           stating    "[t]his         insurance        is primary           except       when    below       [Excess         Insurance


Provisions]        applies."           See Other Insurance                  Endorsement             to AM     Marlin's        Security        National      Policy,



                                                                                      9
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 10 of 40




attached hereto as Exhibit                  H. None of the prerequisites                 for these "Excess         Insurance"         provisions


apply to this claim.             Id. Therefore,       AM      Marlin's        Security     National     Policy     was the first primary


layer of coverage          for purposes of this tragic accident.


            37.        The "Insurance          Under More Than one Policy"                    Conditions         found in Chester Ave.'s


liability    policy      with      Westminster          provided      that "Insurance          under      this     Corni'nercial         Liability


Coverage is primary              except as provided          under 2.c. below, or unless otherwise                   stated."        See Chester


Ave.'s Liability Policy with Westminsterattached,in relevant part only, asExhibit I at %2.a.

            38.        UnliketheSecurityNationalPolicy,ChesterAve.'sWestminsterPolicycontained


excess insurance           provisions         which     were triggered          by virtue      of the Blanket           Additional           Insured


Endorsement           on AM        Marlin's    policy       with Defendant.        More      specifically,       the Westminster              Policy


provided      that "this       Coinrnercial     Liability     Coverage is excess over any other insurance...ifthe                               other


insurance         is primaiy      insurance     and is available          to [Chester       Ave.]     to cover liability           arising      out of


premises      or operations...for             which      [Chester    Ave. has] been added as an additional                            insured      by


endorsementto the policy." Id. %2.c(3).

            39.        Chester       Ave.     was scheduled         as an additional          insured      by the Blanket             Additional


Insured      Endorsement,           which      provided       coverage "to        the extent        that the person or organization


shown       in the Schedule           is held liable         for your      acts or omissions            arising     out of your          ongoing


operations        performed        for that insured"        at "Various        Locations     Throughout          Philadelphia,         PA."        See


Exhibit      G. Therefore,          the Blanket       Additional      Insured Endorsement                specifically       covered liability

arising out of AM              Marlin's     work at the Property.


            40.        Therefore,         because        Chester     Ave.       was "added            as an       additional         insured       by


endorsement"           to AM       Marlin's     Policy      with   Security      National,     which      covered liability           arising      out


of the AM           Marlin's      work      at the Property,        Defendant        was the primary              insurer    for Underlying




                                                                         10
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 11 of 40




Claimants         Argenis's          and Munoz's            claim,     and Westminster                 was the excess insurer                      for Argenis's


and Munoz's           claims      against        Chester       Ave and AM              Marlin.      Accordingly,               Security        National         owed     a


duty   of good        faith      and fair        dealing       to Westminster               in the handling               of Argenis's             and Munoz's


claims.


           Security       National's         Bad Faith           Handling            of Westminster/Chester                           Ave.'s      Tender


            41.              Westminster-Chester                     Ave.'s        coininercial          general          liability       insurer-tendered


Chester      Ave.'s       defense       and indemnity             with       respect     to Underlying              Claimants'            claims      to Security


National.         See Westminster's                   Tender     Letter       to     Security        National           dated      December               26,    2019,


attached     hereto       as Exhibit        J.


            42.        On       January          2,    2020,      Sean        Arteca-Security                 National's               Claim       Consultant-


confinned          receipt      of    Westminster's              tender       letter,       gave     notice        of    its    intent     to     comt'nence           an


investigation,        and requested              additional       infon'nation          regarding         the Underlying                 Incident.        See Email


from      Sean Arteca,         attaclied     hereto        as Exhibit         K.


            43.        On Jamiary            8, 2020, Plaintiffs              responded          to Security            National's        request,        providing


tlie additional        infori'nation         whicli      l'iad been requested.                See Westminster's                   Letter        to Sean Arteca,


attached     hereto       as Exhibit        L.


            44.        On January            15, 2020,         another        Claim      Consultant-Shai'inon                     Corley-sent               an email


to Westminster,              lodging       anotlier      request       for    additional           infori'nation          and again            representing        that


Security     National         had begun           investigating          Plaintiffs'        claim.      See Email              from     the handling            Claims


Consultant,         Sliannon          Corley,         attached       hereto        as Exhibit          M.     Ms.        Corley         further      advised       tliat


Security National "hand] identified coverage issues wliich may limit or preclude coverage for the

claim under         [AM       Marlin's]      policy."          Ms. Corley          failed    to provide       any additional               infonnation           about


what tliese alleged             coverage         issues were.         Id.




                                                                                11
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 12 of 40




           45.           On Febiuary           7, 2020,          Plaintiffs          fi'irtlier     responded         to Ms.      Corley's         requests        for


additional       infon'nation,         providing          not     only       additional             substantive       infonnation         but     also vaiious


documents        in support          of its original         December              26, 2019           tender.       See Email      from     Westminster             to


Ms. Corley,        attached      liereto      as Exhibit          N.


           46.           Security      National          never      responded               to tliis     letter.     Despite      promises         made       in    its


Jaruiary     2, 2020 and January               15, 2020 emails,               Security            National       never took any steps to fonnalize


and communicate              its position        regarding          Plaintiffs'             claim      for coverage.        Security       National       did not


issue     a reservation          of rights        or declination                  letter     to Plaintiffs           Westminster          or Chester          Ave.


explaining       wliat     coverage        issues might           limit      or preclude             coverage       under    AM     Marlin's        policy.


           47.           Accordingly,            on      April         3,    2020,           Corinsel         for    Westminster            sent      additional


correspondence            to Security's          Claim       Consultants                requesting           a fori'nal   response        to Westminster's


December         26, 2019        tender       letter.     See Counsel's                 Letter       to Mr.      Arteca     and Ms.        Corley,      attached


hereto     as Exhibit       O. As Westminster's                   Counsel           noted in that correspondence,                    Security        National's


refusal    to respond         to Plaintiffs'            coverage          claim      was affin'natively               impeding      Plaintiffs'        ability      to


settle Underlying           Claimants'          daims       against         Chester          Ave.      Id.


           48.           As part of his April              3, 2020          letter,        Westminster's            Counsel      disclosed         Argenis         and


Munoz's       demand        package        to Ms. Corley             and Mr. Arteca                  so they could be fiilly           infori'ned      about tlie


nature     of those claims           and tlie extent             of the alleged             damages.          See Exhibit         O. Counsel          asked that


Defendant        reconsider         its coverage          position          upon review              of the materials          contained        in the demand


package.


           49.           While      Defendant           eventually          responded             to this letter,      it yet again failed          to squarely


addressthesubstanceofUnderlyingC1aimants'                                          allegationsand/orChesterAve.'srighttocoverage


rinder     AM     Marlin's          Policy.     Instead,          on Apiil            29,    2020,       Defendant          reiterated       without      further




                                                                                   12
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 13 of 40




explanation         tliat Security        National        "ha[d]         identified       coverage       issues which           may preclude            coverage


for the claim         under      the [AM           Marlin]       policy."         See Email          from      Ms. Corley            dated Apiil        29, 2020,


attached       hereto    as Exhibit           P.


            50.         Finally,         on May       6, 2020,           Defendant         provided          Plaintiffs       with       its formal     coverage


position.      See Ms. Corley's               May 6, 2020 coverage                     declination       letter on behalf             of Secuiity       National,


attached       hereto    as Exhibit           Q.


            51.         Ms.      Corley's          coverage        declination           letter     on belialf      of Security           National      was sent


over   forir      montl'is       after    Defendant's              original        tender,         and just      seven        (7)     days     before     pre-suit


mediation         was scheduled              to take place          on Underlying                 Claimants'       claims.          See Email      from     JAMS


mediation         confirming           May    13, 2020 mediation,                  attached         hereto     as Exhibit           R.


            52.         By      way      of    Ms.     Corley's           May          6, 2020       letter,     Security        National         affirmatively


acknowledged            tliat      Chester         Ave.      qualifies        as an additional                 insured        prirsuant        to the     Blanket


Additional         Insured      Endorsement.              See Exhibit             Q.


            53.         However,          Security        National          alleged       such coverage            is limited         to the extent       Cliester


Ave.   is held       liable      for AM        Marlin's          acts and/or           omissions         arising       out of AM           Marlin's       ongoing


operations        perforined        for Chester           Ave.     Id.


            54.         Security         National         denied          Chester        Ave.        coverage          for    the     Underlying          Incident


because       it allegedly        deterinined,         throrigl"i        its "investigation,"            that AM          Marlin         did not perfon'n         any


work    for       Chester       Ave.     on the Property's                 fire    escape         balcony       that      collapsed.         Instead,     Security


National       (incorrectly)           maintained         that Chester             Ave.'s         claimed      additional           insured      status was not


triggered       because       AM       Marlin's       work       was limited            to work       inside     the Property.


            55.         Tlie wanton            and reckless          nature        of Security          National's           denial      is evidenced       on tlie


face of the denial            letter itself.       Ms. Corley            included        in this letter        a woefully           inaccurate      depiction       of




                                                                                  13
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 14 of 40




tl'ie Blai'iket         Additional            Insured      Endorsement            contained            in tlie AM              Marlin     policy.     Ms.       Corley's


letter   referred         to tlie wrong            policy       number         ("NA114316802"                      instead        of "NA1175467-02"),                   the


wrongpolicyholder                   ("D&D         Property          Services,     LLC"        instead          of "AM          Marlin    Construction,              LLC"),


and the wrong                  effective       date of the endorsement                     ("12/16/17,             12:01        a.m."    instead      of "12/19/18,


12:01       a.m.").                        Exhibit       G at 1 with           Exhibit        Q at 2. Additionally,                     Ms. Corley's          depiction


of the Additional                Insured       Endorsement             omitted      any reference                to the scheduled             location        ("Various


locations          throughout              Philadelphia,             PA")       and      was          not       countersigned              by       any      authorized


representative            of Defendant.                              Exhibit      G at 1 ; with              Exhibit       Q at 2-3. This "cut               and paste"


boilerplate           letter     - which         improperly           denied      Chester           Ave.       coverage          as an additional             insured


makes       clear Defendant                did not independently                 assess whether                 this endorsement              provided         coverage


for these claims.


             56.           Furtheri'nore,             in taking       tliis    position,          Defendant            wholly       disregarded             Underlying


Claimants'            claim       that they were            still    in tlie process              of perfonning            maintenance              on tlie Property


wlien    tlie fire escape balcony                     collapsed.


             57.           Indeed,         Reyes        and Munoz's             engineering                liability     expert,        Tim     Sass, LEED,             PE,


specifically            stated      Argenis        and Waldy             accessed          tlie     fire     escape       balcony        "[d]uring           their    work


efforts,"      and opined             tliat    both     Altman        and AM          Marlin         failed       to ensure        the safety        of workers           by


allowing        them to access the tliird                   floor     fire escape balcony.                   See Exhibit           A. Security         National         was


provided        witli     a copy of tliis repoit               as part of the aforementioned                           April      3, 2020 letter.          See Exhibit


0. Therefore,             at the time           Security      National         concluded            there was no coverage                     for the Underlying


Accident,          Security        National       was already           on notice        of the allegation                tliat Argeniswas                injured     while


he was performing                  maintenance             duties     witli    AM     Marlin's             employee            (Waldy)     at the Property.




                                                                                    14
                  Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 15 of 40




             58.          Similarly,          Ms. Corley         was copied         on the mediation              statement         provided         by Counsel


for Argenis           and Munoz              to Judge Rizzo,         which        contained        allegations        tliat were apparently              ignored


by Defendant.             In this mediation              statement,         Argenis'        attorney        explicitly        alleged      that Argenis           and


Waldy        "worild      routinely           use the fire escapes to access the building"                            and adjacent               dumpsters,       and


at the time           of tlie Underlying              Incident,      they "were            leaving       tlie tl'iird-floor        apartment         in order       to


retiieve      additional           tools."      See Exhibit        B. Therefore,           at the time       Security         National       concluded        there


was     no    coverage         for the Underlying                Accident,         Security       National       was on notice              of the allegation


tliat the two men were still in the process                             of completing            maintenance             work.


             59.          Then,        on May        8, 2020,      Corinsel        for Westminster             sent an email             to Ms. Corley            and


Mr. Arteca,           providing         Security       National       a final     opportunity            to reconsider          its coverage         position.      In


this email,         Coruisel         also invited       Security        National         to attend       the mediation            scheduled         for May       13,


2020.        Counsel         for     Altman        joined       in Westminster's                Counsel's        request         tliat    Security      National


participate           in the mediation.              See Emails            from     Corinsel       dated      May        8, 2020         attached      liereto      as


Exhibit        S. Ms.        Corley          affin'natively       rejected        the invitation           to participate          in the mediation.              See


Email        from     Ms. Corley             dated May         8, 2020,     attacl'ied      hereto       as Exhibit        T.


              60,         On May 12, 2020,                    Underlying         Counsel        for Argenis          and Munoz            sent Ms. Corley               a


time-limited            demand         - demanding            the fiall limits          of AM     Marlin's       Policy         ($1 million        dollars)      after


heating        that     Security        National       would       not attend            mediation.        On May          13, 2020,          Ms.     Corley,      on


belialf      of Security           National,        sent a letter        to Counsel          for Argenis          and Munoz              (just    three minutes


before       the 5:00 P.M.             deadline       imposed       by tlieir      corinsel,       Mr.     Baldo),       acknowledging              but denying


his demand             for the full$l           million-dollar          limits    of AM         Marlin's      policy.       See Correspondence                   from


Mr.       Baldo        and     Ms.       Corley's        response          tl'iereto,      attaclied       hereto        collectively            as Exhibit         U.


Importantly,            Security       never advised            Waldy      Reyes,        or his attorney,        Mr. Thomas              F. Sacchetta,        about




                                                                                  15
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 16 of 40




the time-limited          demand.               Upon    infon'nation          and belief,          AM    Marlin      was also not advised                   of Mr.


Baldo's      demand.2


            61.        In lier May              13I'1 letter,     Ms. Corley             reiterated     Defendant's           prior    coverage          position,


stating    that AM        Marlin         "did     not provide          any service          or work      related    to tlie exterior           balcony      which


failed     and caused            yorir     client's       injuries,"       "does         not    own,     supervise,      maintain             or manage          the


premises,"        "owed      no duty            to your     clients       (sic)    and breached           no duty resulting             in" Argenis's            and


Munoz's       injuries.      Id. Ms. Corley               made these statements                   despite the fact that Security                National         was


on notice         of Reyes         and Munoz's               allegation           that    AM       Marlin's      maintenance             operations         at the


Property      were      ongoing           at tlie time          of tlie Underlying                Incident    because         1). the men were               in the


process     of discarding            debris        from     tlie interior         of the building;            and 2) they were                on their     way       to


retrieve    tools     from    a vehicle           parked        nearby.


            62.        On May            20, 2020,         Counsel        for Waldy            Reyes sent a letter to Ms. Corley                    requesting


Defendant         acknowledge              its coverage          obligation         to Waldy          and resolve     the potential            daims       against


liim     by Argenis       and Munoz.               See Correspondence                    from     Mr.   Sacchetta      attached         hereto      as Exhibit


V. This      letter   memorialized                tlie expiration          of Argenis           and Munoz's         initial      demand         of $1 million


dollars     (becauseofSecurityNational'sdenialofsameonMayl3,2020),whichhadnowincreased


to $5 million         dollars.      Not surprisingly,              Security        National         never responded.


            63,        Furthen'nore,              Defendant           never       interviewed           the Underlying            Claimants         (including


Waldy      Reyes,      an employee               of its named          insured)          before     wrongfully       denying          their    claims      and tlie


defenses      tendered       to Security            National.




2 Making matters worse, it appears Defendant never sent Waldy Reyes a Reservation of Rights letter and/or an Excess
Letter.

                                                                                   16
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 17 of 40




             64.        DefendantwrongfullydeniedcoveragefortheUnderlyingC1aimants'claimsbased


exclusively         upon       Defendant's           assessment         of where         the Underlying                 Incident      occurred        rather     than


how, why or when it occuired.


           Security      National's           Amended           Coverage          Position          After        Hiring         Coverage        Counsel


             65.         On May            21, 2020,      Plaintiffs      received            correspondence                 from   Defendant's           coverage


counsel        attempting             to    supplement          Security         National's              prior        disclaimers        of     coverage.         See


Correspondence                from     Mr.    Syken       attached      hereto        as Exhibit           W. Tliis          was the first letter         received


from       Defendant          from    any person         other than Mr. Arteca                   and Ms. Corley.


             66.         Despite           acknowledging          that Waldy            and Argenis              were both working                in the course


and scope of their              employment             for AM         Marlin      and Altman,               respectively,           and that Chester             Ave.


was a scheduled               insured       for work      performed         on AM             Marlin's       behalf          at the Property,      Defendant's


coverage       counsel         doubled        down       on Ms. Corley's              prior     position.        Id.


             67.         More        specifically,        Defendant's            coverage         corinsel         stated that Chester             Ave.     did not


tiigger      the additional           insured     endorsement             becarise "[t]here               is no indication            tliat AM        Marlin      has


any liability         for the loss,           or tliat     Cliester       Ave.     is being          'held        liable'       for AM        Marlin's      acts or


omissions          arising      out of AM            Marlin's      ongoing         operations             perfori'ned           for Altman        Chester        Ave.


(sic.)."     Id. at 6. Accordingly,                  Defendant's          coverage            corinsel      implicitly          argues that Chester              Ave.


worild      only     qualify         as an additional           insured     if Cliester           Ave.'s         liability       for AM       Marlin's       acts or


omissions          is conclusively            detennined        by way of a final judginent.                          Id.


             68.         Additionally,           Defendant's           coverage          counsel          raised       - again,      for the first        time    -     a


new (tl'iougli        still    erroneous)        argument         that "any        coverage          obligation              for Chester       Ave.      under    [the


Blanket        Additional            Insured      Endorsement]              would         be      excess         to    Chester       Ave.'s       own      liability




                                                                                 17
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 18 of 40




coverage."         Id. at       6.3 Defendant's                reasoning         contradicts            tlie plain         language         of tl'ie Other     Insurance


provisions desciibed above. Sees                                         % 36-40.

            69.           Finally, Defendant's coverage counsel raised for the first time the argument that

coverage       was foreclosed                    by "the      Absolute       Employer's                Liability       Exclusion."             See Exhibit         W at 6-


7. Defendant           argues            tliat    tlie    exclusionary           language             for bodily           injury      to an employee              of "any


insured"       precludes           coverage              because      Waldy         Reyes         was an employee                   of AM       Marlin,       the named


insured,      and Argenis                Reyes       was an employee                    of Altman,            an additional           insured.        See id.;     see also


Employer's          Liability            Exclusion            Endorsement           to AM            Marlin      Policy       attached        hereto    as Exhibit        X.


            70.           Defendant's                coverage            position         is untenable                on    all     fronts.     On     the    one    hand,


Defendant's          coverage            corinsel         argues that Chester                 Ave.      is not an additioncd                insured     because      it was


not "being         held        liable"       for AM           Marlin's       ongoing           operations.            See Exhibit             W at 6. On the other


hand, counsel          argues that Altman                      is an additional               insured     for purposes              of invoking        the Employer's


Liability      Exclusion           Endorsement                 even tliorigh        Altman            is immune            from     Argenis      Reyes's         claim   and


cannot      be "held           liable"       in tort. Id. at 7.


            71.           In     short,          Defendant         cannot        have         its cake         (by     denying         Chester         Ave.    additional


insured     status because                it has not been held liable)                        and eat it too (by relying                 on Altman's           additional


insured       status even though                   it is irni'nune        from      liability).


            72.           Setting          aside the fact that               this        coverage         position          is substantively            untenable,        the


lengths     to whicli          Security          National        is attempting             to torture         its policy      language         (by interpreting          that


language       in a different               maru'ier          depending        on the insured                 tliat   tliey       attempt     to apply        it to) is the


epitome       of bad faith.




3 As an aside, even if this argument                      was valid      - which        it clearly    is not - Westminster's             $5,000,000       excess policy      is
nonetheless       excess to Security             National's     primary     liability      policy.


                                                                                         18
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 19 of 40




             73.          As    a result       of     Defendant's          unreasonable            coverage      positions       and its bad           faith


handling       of tlie claims            arising     out of tlie Underlying              Incident,      Plaintiffs     have sustained             irninense


damages        and prejudice.             Defendant          must be held responsible                for its outrageous       conduct.


                                                                          COUNTI
                                                      DECLARATORY                     JITDGMENT
                                                        Plaintiffs       v. Security       National


             74.          Plaintiffs        hereby       incorporate          the     preceding         paragraphs        1-73      of     this     Second


Amended            Complaint       as though          same were set forth              at length     herein.


             75.          Tliere is a genuine and bona fide dispute, controversy, and disagreement between

Plaintiffs         and Defendant           regarding         whether       Cliester     Ave.     was entitled         to defense         and indemnity


for   Underlying            Claimants'             claims,     as an additional           insured       under        AM   Marlin's         Corni'nercial


General       Liability        Policy.


             76,          BotliP1aintiffsandDefendantagreetliatChesterAve.'sdesignationasascheduled


additional          insured      on AM         Marlin         Policy's      "Blanket        Additional         Insureds-Owners,              Lessees       or


Contractors"          Endorsement             entitles       it to additional         insured    coverage       under     the AM         Marlin      Policy


for certain        daims.


             77.          Plaintiffs       aver that this endorsement                  extends     coverage         to Chester   Ave.       for this loss


because        Underlying          Claimants'            claims       arose out of AM            Marlin's       ongoing      interior       remodeling


and/or       maintenance          work      perfori'ned        at the Property         on tlie behalf       of Cliester      Ave.


             78.          But for AM          Marlin's        work       perfon'ned      for Chester        Ave.,     the Underlying          Claimants


would        not have been              on the fire          escape      balcony      at tlie    time    it collapsed        and would            not have


sustained       the injuries           they suffered.




                                                                              19
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 20 of 40




            79.           Upon        infonnation          and belief,           at tlie time       of Underlying           Accident,        the Underlying

Claimants'         made use of tlie fire escape balcony                             as a means of disposing                   of and/or      cleaning     up the

debris     created by AM               Marlin's       interior         work.


            80.          Upon      infoimation            and belief,            at the time       of Underlying            Accident,        the Underlying

Claimants'         were also rising the fire escape balcony                               as a means of ingress/egress                  from      the Property

to a veliicle       parked       nearby      for tlie purpose              of retrieving           materials         or tools    necessary         to complete

the ongoing         interior      remodeling             and/or    maintenance              work      at the Property           on the behalf       of Chester

Ave.


            81,          Despite        being       aware         of     the     nature      of    tlie    Underlying           Claimants'         allegations,

Defendant         Security       National         nevertheless           took the position                tliat there was no coverage              for Cliester

Ave.     under     AM      Marlin's        policy's       "Blanket             Additional         Insureds-Owners,              Lessees or Contractors"

endorsement            becarise        Underlying           Claimants'             claims        did not      arise    from      AM     Marlin's        ongoing

operations        performed            on the behalf              of     Chester          Ave.     at the      Property.         Security      National       has

incorrectly        asserted       that AM          Marlin's            remodeling           operations        were      rinrelated      to the fire       escape


balcony       whicli     collapsed        and caused tl'ie Underlying                       Claimants'         injuries.


           82,           Plaintiffs      maintain         tliat the use of the fire escape by the Underlying                                 Claimants       as a

means of disposing               of debris        created     by AM            Marlin's       work        and/or     as a means of ingress/egress                 to

the Property           is sufficiently       related        to AM          Marlin's         remodeling             or maintenance           operations      such

that tliis loss clearly "arises"                  from    AM       Marlin's         work      for purposes            of the Endorsement.


           83,           Pursuant        to its     own       teri'ns,         the AM        Marlin         Policy      is primary        as to any        otlier

insurance        available      to Plaintiff,         Chester          Ave.,     including        the Westminster             Policy,     which     is excess.

           84,           Accordingly,           the Westminster                  Excess      Policy        was prematurely            exposed      because        of

Secuiity      National's         failures       to defend          its insured,           adequately          investigate        the underlying           claim,




                                                                                   20
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 21 of 40




participate      in mediation,        and tender        the policy        limits     on belialf      of its insureds,        AM        Marlin      and/or


Chester     Ave.


          85.         Additionally,          as a result         of     Security       National's        failures     to defend           its   insured,


adequately       investigate       tlie underlying         claim,      participate       in mediation,         and tender        the policy        limits


on behalf       of its insured,       Westminster          has incurred            rini'iecessary      costs by defending               Chester     Ave.


since the time of tlie December                 26, 2019 tender,            whicli      Defendant        denied.


          86.         Federal      corirts    have continually            held that sucli disputes,              over the applicability                and


scope of coverage          provided          under     an insurance         policy,      are ripe for detennination                by declaratory


judgment.       See e.g. ACandS,             Inc., 666 F.2d at 822-23;                 Yellowbird        Bus Co. v. Lexington                   Ins. Co.,


2010 U.S. Dist.        LEXIS        69554,      at *10-11.


          WHEREFORE,                prirsuant        to the Uniforin           Declaratory          Judgi'nent      Act,    28 U.S.C.           §§ 2201


and 2202, Plaintiffs         respectfully        request       tliat tliis Honorable           Court    issue a judgi'nent             declaring      that:


                 a)   Underlying        Claimants'            claims     arise from        AM       Marlin's     ongoing         operations        being


                      performed        for Chester        Ave.        at the Property;


                 b)   SecurityNationalwasrequiredtoacceptWestminster'sDecember26,2019tender


                      in   connection          with      Underlying            Claimants'           claims,      pursuant         to     the    Blanket


                      Additional       Insured        Endorsement;


                 c)   Security      National         should     have undertaken             the defense        of Chester         Ave.      beginning


                      on December            26, 2019 or shortly            thereafter;


                 d)   Security      National      was the primary              insurer     and Westminster            was the excess insurer


                      relative     to Argenis's        and Munoz's             claims     against      Chester      Ave.    and AM          Marlin;


                 e)   Security      National         is estopped        from       asserting    coverage         defenses        not stated        during


                      the scope of its "investigation"                   before      the pre-suit       mediation;         and




                                                                          21
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 22 of 40




                   f)     Security       National     is obliged            to reimburse                  any and all indemnity                     payments          and/or


                          defense       costs associated            with the Underlying                      Claims        incurred        by Westminster               since


                          December         26, 2019.


                                                                          COUNT              II
                                                     DECLARATORY                            JUDGMENT
    Argenis             Reyes    and Rosalba          Munoz,             as Assignees                of Chester            Ave.     v. Security           National


            87.           Plaintiffs       hereby      incorporate                the       preceding              paragraphs             1-86      of     this     Second


Aa'nended         Complaint          as thorigh      same were set forth                     at length           herein.


            88.           As a result          of Security         National's             failures        to defend          and indeinnify              Chester       Ave.,


adequately         investigate          the underlying            claims,     participate             in mediation,               and tender the policy                limits


on belialf    of its insured,            Defendant         breached           a duty owed to its additional                              insured.


            89.           In failing      to consent        to a fair and reasonable                        settlement,           Defendant          acted in its own


self-interests          rather   than the interests               of its scheduled                additional         insured,           Chester     Ave.


            90.           By acting in its own self-interests                        rather than the interests                     of its scl'ieduled         additional


insured      Chester         Ave.,       Defendant         left     Chester          Ave.         witli     no choice             but     to accept        the fair        and


reasonable          settlement          even thorigh         it was in excess                      of the limits             of     its Westminster                 liability


policies.


            91.           Therefore,           Defendant          needlessly              exposed           Chester        Ave.         to damages           that     would


otherwise         be covered           under    AM    Marlin's           liability        policy          with    Security         National.


            WHEREFORE,                   pursuant      to the Unifori'n                   Declaratoi'y            Judgi'nent            Act,   28 U.S.C.           §§ 2201


and 2202,         Plaintiffs      respectfully         requests           tliat      this Honorable                 Corirt     issue       a judgment             declaring


that:


                   a)     Underlying           Claimants'          claims         arise from              AM      Marlin's         ongoing          operations         being


                          perfori'ned      for Chester            Ave.     at the Property;




                                                                                     22
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 23 of 40




                  b)    Secuiity       National        was     required          to provide          Chester       Ave.    with     a defense         and


                        indeinnity         against Underlying           Claimants'          claims     prirsuant     to tlie Blanket       Additional


                        Insured      Endorsement;


                   c)   Security      National       should     have undertaken               the Defense          of Chester      Ave.     begiru'iing


                        on December             26, 2019 or shortly           thereafter;


                   d)   Security      National       is estopped         from       asserting,coverage             defenses       not stated      during


                        the scope of its "investigation"                  before      the pre-suit       mediation;


                   e)   Security      National       is obliged        to indemnify           Chester     Ave.      by paying       the $1 million-


                        dollar     limit    on AM       Marlin's        liability     policy     to Argenis         Reyes,        to whom        Chester


                        Ave.      assigned      its rights    against     Defendant;           and


                   f)   Security      National       is obliged        to indeinnify         Chester     Ave.      by also paying         the balance


                        of the settlement            proceeds      owed       to Argenis         and Munoz,           in the amount             of $24.6


                        million      dollars.


                                                                   COUNT            III
                                                    DECLARATORY                     JUDGMENT
      Argenis       Reyes      and Rosalba           Munoz,        as Assignees             of Waldy      Reyes      v. Security         National


            92.         Plaintiffs         hereby     incorporate          the      preceding         paragraphs          1-91     of    this    Second


Ai'nended         Complaint        as though        same were set forth             at length     herein.


            93.         As a result         of Security      National's          failures     to defend        and indemnify            Waldy     Reyes,


adequately         investigate       the ruiderlying         claims,     participate         in mediation,         and tender the policy            limits


011   belialf   of its insured,       Defendant        breaclied        a duty owed to its insured                 - an employee          of its named


insured.




                                                                            23
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 24 of 40




             94.          In failing        to consent      to a fair and reasonable                 settlement,       Defendant         acted in its own

self-interests           rather    than the interests             of Waldy           Reyes,       an employee          of its named         insured,        AM

Marlin.


             95.          By      acting     in its own          self-interests          rather     than      tlie   interests      of its insured          (the

employee           of its named         insured),      Defendant           left Waldy          Reyes with        no choice       but to accept tl'ie fair

and reasonable             settlement        offered       and to assign his rights               to relief    to Argenis        and Munoz         liis tights

to relief.


             96.          Therefore,          Defendant          needlessly          exposed       Waldy         Reyes     to damages           tliat    would

otherwise          be covered        under      AM     Marlin's         liability     policy      with    Security      National.

             WHEREFORE,                    pursuant     to tlie Unifori'n            Declaratory          Judgment        Act,     28 U.S.C.            §§ 2201

and 2202,          Plaintiffs       respectfully        requests         that this Honorable               Court      issue a judgi'nent           declaring

that:


                    a)    Underlying          Claimants'          claims       arise from         AM     Marlin's        ongoing        operations        being

                          perfori'ned        for Cliester        Ave.    at the Property;


                   b)     Secuiity         National        was     reqriired        to provide           Waldy       Reyes       with     a defense         and

                          indemnity         against    Underlying            Claimants'         claims     prirsuant     to his status as an insured


                          employee          under     AM     Marlin's        Policy;


                   c)     Security      National       should       have undertaken               the Defense          of Waldy         Reyes beginning

                          on December           26, 2019 or shortly                 thereafter;


                   d)     Security         National     is estopped            from      asserting        coverage        defenses        not   previously

                          stated; and




                                                                                24
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 25 of 40




                  e)   Security         National        is obliged       to indemni'fy          Waldy      Reyes by paying                     the balance         of


                       the settlement           proceeds         owed by Waldy                to Argenis        and Munoz,              in the amount              of


                       $5 million         dollars.


                                                                       COUNT          IV
                                                        ST ATUTORY                  BAD       FAITH
      Argenis      Reyes       and Rosalba             Munoz,          as Assignees          of Chester         Ave.   v. Security              National


           97.         Plaintiffs         hereby        incorporate          the     preceding          paragraphs           1-96         of     tliis     Second


Ai'nended        Complaint        as tliough          same were set forth             at length       herein.


           98.         As      assignees         of     Chester        Ave.,        Argenis       and    Munoz         bring           tliis     claim       rinder


Pennsylvania's          bad faith         insurance         statute,    42 Pa.C.S.A.           § 8371.


           99.         All     parties       agree that Cliester           Ave.       qualifies       as an additional               insured        under         AM


Marlin's     Security         National        Commercial          General        Liability      Insurance        Policy.


           100,        As an additional               insured,    Security       National       had an obligation             to exercise            tlie utmost


good faith       in the handling             of Chester       Ave.'s     claim       for coverage.


           101,        Despite       tliis     obligation,         Security         National      wrongfully           and in bad                faitli     denied


coverage        to Cliester      Ave.     for liability        arising    from       tlie Underlying        Incident.


           102,        This      denial      of coverage          was made           in reckless        disregard      of the fact that                   Security


National     lacked      a reasonable           basis upon wliich              to do so.


           103.        Such a denial            witliorit      a reasonable          basis constitutes          "bad       faitli"      as set forth         in    42


Pa.C.S.A.        § 8371.


           104.        SecurityNationalbadfaithconducttowardChesterAve.includes,butisnotlimited


to:


                  a)   Failing      to objectively             and adequately              evaluate      or investigate              Plaintiffs'          claim    as


                       well     as Underlying            Claimants'        claims;




                                                                               25
Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 26 of 40




 b)   Takingoverfour(4)monthstoissueitsfon'nalcoveragepositionandthendeclining


      coverage        to Chester       Ave.    for liability       arising      from the Underlying              Incident;


 c)   Delaying         issuance       of its    formal        coverage        position      until     May       6, 2020,       despite


      knowledge          that:    (1) the Underlying               Claimants         made     a time-limited             demand        for


      Policy     Limits;      (2) the parties         had agreed to attend mediation                    on May 13, 2020;              and


      (3) as early as January              15, 2020,      Security        National       indicated      it was aware of issues


      that precluded          or limited       coverage        for Chester       Ave. under          the AM       Marlin     Policy;


 d)   Failing     to reasonably         investigate       the claims,        including      but not limited         to failing     take


      a statement        from     Underlying          Claimants        at any time before            denying       coverage;


 e)   Failing     to keep Chester             Ave.     adequately         apprised     of the status of its investigation


      of coverage          for Underlying            Claimants'       claims;


 f)   Failing      to timely          make     Chester        Ave.     aware      of its coverage             position       such that


      Chester      Ave.      was prevented             from    settling      Underlying           Claimants'       claims     prior      to


      agreeing        to go to pre-suit        mediation          on same;


 g)   Failing     to undertake          meaningful            investigation          of Underlying             Claimants'        claims


      prior     to the issuance         of its formal         coverage       position,      denying       coverage         to Chester


      Ave.      for same;


 h)   Denying          coverage        for     Underlying            Claimants'          claims       without       any      plausible


      evidence        that these claims          do not arise from              the AM       Marlin's         ongoing      operations


      perfortned        for Chester        Avenue;


 i)   Unreasonably           withholding         benefits       under      the AM        Marlin      Policy     that Chester       Ave.


      is rightfully        entitled    to as an additional            insured     on same;




                                                          26
Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 27 of 40




 j)   Affirmatively         misrepresenting              perttnent         facts     and policy            provisions         relating       to


      Chester     Ave.'s     right     to additional          insured      coverage        under      the AM         Marlin       policy     in


      order to achieve           a coverage         position     favorable         to Security        National;


 k)   Adopting        unduly         restrictive      interpretations              of provisions            within      AM        Marlin's


      Policy,    in order to fabricate              a basis upon which               coverage        to Chester         Ave.      could      be


      denied;


 1)   Conducting         an unfair,       unreasonable,           self-serving,            and inadequate             investigation          of


      Chester     Ave.'s     and Underlying             Claimants'             claims;


 m) Delaying          issuance        of its forinal          coverage         position,          such that     Chester         Ave.       was


      placed     in the precarious           position      of re-evaluating                its settlement          strategy       just   days


      before     the scheduled          pre-suit      mediation         on Underlying              Claimants'         claims;


 n)   Failingtoacknowledgeand/orappropriatelyrespondtoallofP1aintiffs'writtenand


      verbal     communications             regarding          Chester     Ave.'s        coverage       claims;


 o)   Denying       coverage         to Chester       Ave.,     despite        the fact that Pei'u'isylvania                law requires


      any determination               as to coverage            to be based           upon         the allegations            included       in


      Underlying         Claimants'        complaint,          which      has yet to be filed;


 p)   Ignoring      the possibility        that Underlying              Claimants'          complaint        would       likely     include


      allegations      that, if proven             to be true, would            extend      additional        insured         coverage       to


      Chester     Ave.     pursuant       to the terms          and conditions             of the AM         Marlin      Policy;


 q)   Wrongfullyanddeliberatelyignoring                            andeventuallydenyingChesterAve.'sclaim


      for coverage,        such that Chester            Ave.     was left with           no choice but to settle a claim                     or


      be   subjected        to    an excess           judgment           for    which        it    would      be     held      personally


      responsible;




                                                         27
                 Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 28 of 40




                  r)   Failing       to act in accordance                 with      its duty     of good       faith     and fair        dealing      in its


                       interactions        with      its insured        and/or     other insurers,       including        Westminster;


                  s)   Offering        illusoiy      insurance         coverage;        and


                  t)   Relying        upon        inconsistent         interpretations         of its own      policy       language         in order     to


                       conclude        that the claims            were not covered.


           105.        As a result         of Defendant's             bad faith,      Argenis      and Munoz,           as assignees          of Cliester


Ave.,     were forced        to initiate     tliis lawsuit         in order to enforce           their   assigned       riglits   under       the Policy.


           106.        Argenis        and Munoz,            as assignees         of Chester      Ave.,     have and will          surely     contimie     to


suffer    damages         as a result      of Security           National's        wrongful,     bad faith      failure      to timely        respond     to


Chester     Ave.'s        claim     for coverage           and eventual        denial     of same.


           WHEREFORE,                  Argenis           Reyes    and Rosalba           Munoz,      h/w,     as assignees          of Chester         Ave.,


demand judgi'nent            against     Defendant,           Security     National       in an amount        in excess of $75,000                 together


with     costs, interest,         and attori'iey's         fees, punitive          damages,      and special         damages        provided         for by


42 Pa.C.S.A.           S, 8371,      along        with     such other         and 'further      relief     as this     Honorable           Court     deems


necessary        and/or     appropriate.


                                                                       COUNT          V
                                                          ST ATUTORY               BAD     FAITH
       Argenis     Reyes      and Rosalba                Munoz,       as Assignees        of Waldy         Reyes       v. Security         National


           107.        Plaintiffs       hereby           incorporate       the      preceding       paragraphs          1-106       of     tliis    Second


Amended          Complaint         as though        same were set fortli             at length     herein.


           108.        As     an assignee            of    Waldy        Reyes,      Argenis       and      Munoz       bring      this     claim      under


Pennsylvania's            bad faith     insurance          stahite,    42 Pa.C.S.A.           § 8371.




                                                                              28
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 29 of 40




            109.         Waldy       Reyes       qualified      as an insured         under      AM       Marlin's          Security     National


Comi'nercial            General     Liability     Insurance      Policy     because he was an employee                       acting    within        the


scope of l'iis employment                  at the time of the Underlying            Accident.


            110.         SecurityNationalhadanobligationtoexercisetheutmostgoodfaitliinthehandling


of potential        claims        against     its named insured           (AM     Marlin)      and its named insured's                 employee,

Waldy      Reyes.


            111.         Despite     this obligation,         Security    National        has wrongfully           and in bad faitli         denied


coverage to Waldy             Reyes for liability            arising from tlie Underlying              Incident.


            112.         This denial         of coverage       was made in reckless             disregard         of the fact that Security


National      lacked       a reasonable         basis upon which          to do so. Indeed,            Security       National      did not even


interview     Waldy         Reyes in the corirse of its "investigation"                     into coverage.


            113.         Such a denial withorit              a reasonable       basis constitutes        "bad     faith"     as set fortli      in   42

Pa.C.S.A.      § 8371.


            114.         SecurityNationalengagedinbadfaitliconducttowardWaldyReyes,includingbut

not limited        to:


                   a)    Failing      to     objectively       and     adequately         evaluate      Plaintiffs'         claim     as well         as


                         Underlying         Claimants'       claims;


                   b)    Delaying          issuance   of its formal            coverage     position      until       May     6, 2020,       despite


                         knowledge          that: (1) the Underlying              Claimants      made a time-limited                  demand         for


                         Policy     Limits;     (2) the parties had agreed to attend mediation                        on May 13, 2020; and


                         (3) as early as January 15, 2020, Security                   National        indicated       it was aware of issues


                         that precluded         or limited     coverage under the AM                 Marlin     Policy;




                                                                          29
Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 30 of 40




 c)   Failing     to take a statement          from Underlying        Claimants     at any time before denying

      coverage;


 d)   Failing     to keep Waldy       Reyes adequately            apprised of the status of its investigation


      of coverage for Underlying                Claimants'     claims;


 e)   Failing      to timely     make       Waldy     Reyes aware of its coverage               position       such that


      Waldy       Reyes was prevented             from settling      Underlying     Claimants'        claims    prior      to

      agreeing to attend pre-suit            mediation;


 f)   Failing     to undertake       meaningful        investigation         of Underlying      Claimants'        claims


      prior to the issuance of its formal             coverage position;


 g)   Denying      coverage      to Waldy        Reyes for Underlying           Claimants'     claims without           any


      plausible     evidence      that these claims          do not arise from the AM            Marlin's       ongoing


      operations     performed       for Chester Avenue;


 h)   Unreasonably'       withholding           benefits     under   the AM       Marlin     Policy     which     Waldy

      Reyes is rightfully        entitled      to as an insured under same;


 i)   Misrepresenting          pertinent       facts and policy      provisions     relating    to Waldy        Reyes's


      right to coverage as an "employee"                   of the named insured on the AM Marlin                 policy;


 j)   Adopting       unduly      restrictive      interpretations        of provisions       within     AM      Marlin's


      Policy,     in order to fabricate         a basis upon which         coverage to Waldy          Reyes could be

      denied;


 k)   Conducting       an unfair,     unreasonable,          self-serving,     and inadequate         investigation        of

      Underlying      Claimants'       claims;


 l)   Delaying      issuance of its fon'nal coverage position;




                                                     30
             Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 31 of 40




                  m) Failing       to acknowledge           and/or     appropriately           respond       to all of Plaintiffs'         written     and


                        verbal     communications            regarding        Waldy        Reyes's      coverage         claims;


                  n)    Denying        coverage      to Waldy       Reyes,         despite    the fact that Pennsylvania                  law requires


                        any   determination            as to coverage             to be based          upon      the allegations           included         in


                        Underlying        Claimants'        complaint,           which     has yet to be filed;


                  o)    Ignoring       the possibility       that Argenis           and Munoz's             complaint         would     likely     include


                        allegations       that, if proven      to be true, would              extend        coverage      to Waldy        Reyes as an


                       "employee"           under    the AM        Marlin        Policy;


                  p)    Wrongfullyanddeliberatelyignoring                            andeventuallydenyingWaldyReyes'sclaim


                        for   coverage,       such that he was forced                    to settle     Argenis         and Munoz'          claim     or be


                        subjected      to an excess judgment                for which        he would       be held personally            responsible;


                        and


                  q)    Failing     to act in accordance              with        its duty     of good         faith     and fair       dealing      in its


                        interactions        with    its insured,     Waldy         Reyes.


           115.         As a result       of Defendant's           bad faith,        Argenis         and Munoz,          as assignees            of Waldy


Reyes, were forced            to initiate     this lawsuit     in order to enforce             Waldy         Reyes'     rights     under the Policy.


           116.         ArgenisandMunoz,asassigneesofWaldyReyes,haveandwillsurelycontimieto


suffer   damages         as a result     of Security      National's         wrongful,        bad faith failure           to properly        respond        to


his claim    for coverage,           and eventual        denial     of same.


           WHEREFORE,                 Argenis       Reyes     and Rosalba            Mrinoz,         h/w,    as assignees          of Waldy        Reyes,


demand      judgi'nent         against      Defendant,        Security        National         in    an amount           in    excess     of     $75,000,


together    with       costs, interest,      and attonney's         fees, punitive           damages,        and special         damages         provided




                                                                            31
              Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 32 of 40




for by 42 Pa.C.S.A.            § 8371, along with               such other and furtl'ier           relief    as tliis Honorable          Court     deems


necessary         and/or   appropriate


                                                                     COUNT          VI
             BREACH            OF IMPLIED                DUTY        OF GOOD               FAITH          AND       FAIR      DEALING
                                                Westminster            v. Security           National


           117.        Plaintiffs      hereby       incorporate          the      preceding         paragraphs           1-116     of     this    Second


Amended           Complaint      as thougli      same were set forth                at length      herein.


           118.        Pursuanttotlie"OtherInsurance"clausesintlieliabilitypoliciesofAMMarlinand


Chester     Ave.,     Security       National     was the primary                insurer     and Westminster               was the excess insurer


for prirposes        of the Underlying          Accident.


           119.        Altl'iough      there    is no contractual                privity     between         a primary        and excess          insurer,


corirts    have found         an implied        duty      of good faith          and fair dealing            between        a primary       and excess


insurer.    See, e.g., U.S. Fire Ins. Co. v. Royal                     Ins. Co., 759 F.2d 306 (3d Cir. 1985).


           120.        Therefore,        Secuiity         National       owed        Westminster            a duty      of good         faith    and fair


dealing     in handling        the Underlying               Claimants'         claim       and assuring          that Chester       Ave.'s       liability


policy     with    Westminster         was not prematurely               or improperly            exposed        or exhausted.


           121.        The    duty     of good         faitli    and fair    dealing         embodies        tlie    obligation        of tlie primaiy


insurer,    Security       National,     to handle          claims    and settlement             demands         on belialf      of its insureds        in a


maru'ier that does not prematurely                  or improperly           expose or exhaust               the liability     policy      of tl'ie excess


insurer,    Westminster.


           122.        In this instance,         Security        National        breached        its duty       of good faith       and fair dealing


owed to Westminster              by failing      to accept a settlement                  offer   within     the limits      of its policy        based on


an inadequate          investigation       and improper              coverage        defense(s).        Indeed,      Secririty     National        did not




                                                                            32
             Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 33 of 40




even entertaitq the idea of settling, as it wliolly            refused to even participate       in the underlying


t'nediation regarding the claims of a man who was paralyzed in the Underlying Incident.

        123.      Secutity   National unduly     prejudiced      Westminster     by way of its lack of specificity


in response to Westminster's demands for defense and indeinnification                   on behalf of Cliester         Ave.


See generally Selective Way Ins. Co. v. Mak Services, Inc., No. 1289-EDA-2019,                         2020 Pa. Super.

103 (Pa. Super. Ct. Apr. 24, 2020) (holding insurer must timely investigate                         claim     and assert


specific reasons that would render claim uncovered or risk being estopped                    from      asserting      those


defenses if it causes prejudice).

        124.      As pled more paiticularly            elsewhere herein, Secuiity National's             investigation,


evaluation,    and processing of the Underlying                Claimants'      claims was unfair,       unreasonable,


incomplete     and Defendant     knew   it to be so.


        125.      Defendant was required to timely investigate this claim and assert specific                      reasons


why it would not be covered. From the time of Westminster's                     tender on December          26, 2019 to

Defendant's frivolous coverage defense asseited in Ms. Corley's May 6, 2020, Defendant merely

asserted broad-sweeping boilerplate "reservations              of rights" but failed to clearly coi'nu'nunicate           the


bases for non-coverage until one week before tlie sclieduled mediation. It was not until May 21,

2020 (after mediation          and settlement of tlie claims) that Defendant              explicitly        invoked       the


supposedly applicable Employer's Liability             Exclusion Endorsement.

        126.      Security National placed its own interests above that of Westminster                         and their


mutual insured, Chester Ave., and in doing so, Defendant breached of the duty of good faith and

fair dealing it owed Westminster by prematurely exposing                Westminster's     excess policy.


        WHEREFORE,           Westminster demands jridgment against Defendant, Security National                            in


an amount in excess of $75,000, togetlier with costs, interest, and attorney's                          fees, punitive



                                                          33
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 34 of 40




damages,        and special              damages         provided         for by 42 Pa.C.S.A.                   § 8371,         along    with     such other          and


fiirtlier   relief   as tl'iis Honorable                Corirt    deems necessaiy                    and/or    appropriate.


                                                                          COUNT              VII
                                                  BREACH          OF INSURANCE                         CONTRACT
      Argenis        Reyes       and Rosalba               Munoz,         as Assignees               of Chester          Ave.       v. Security        National


            127.         Plaintiffs           liereby         incorporate         tlie     preceding           paragraplis            1-126     of     this    Second


Ai'nended       Complaint               as tliorigh      same were set forth                 at lengtli       lierein.


            128.         As an assignee                of Chester         Ave.,     Argenis           and Munoz           bring      tliis claim       for breach        of


contract      against      Defendant.


            129.         All    parties           agree tliat     Chester         Ave.       qrialifies        as an additional              insured     under     AM


Marlin's       Secuiity        National            Comt'nercial         General          Liability      Insurance          Policy.


            130.         Defendant                was obligated         to provide           Chester          Ave.   witli      defense       and indemnity           for


any liability        incurred           by Chester         Ave.     as a result           of AM        Marlin's          residential      remodeling           work      at


various      locations         throughout            Philadelphia,          PA.


            131.         Defendant                was indisputably           obligated             to provide        Chester          Ave.     with     defense       and


indeinnity         against      Underlying              Clai'inants'       claims         becarise      these claims            arose out of AM               Marlin's


residential        remodeling            work       at tlie Property         located         in the University               City    section      of Philadelpliia,


PA.


            132.         Despite          tliis    obligation,      Defendant              made tlie ui'ireasonable                   and untenable           decision


to deny Chester              Ave.        a defense        and indei'iu"iity        against           Underlying          Claimants'          claims.


            133.         Defendant's               unreasonable           and untenable               decision       to deny Chester              Ave.    additional


insured       coverage          tliat     was       clearly      owed      under         the AM           Marlin     Policy          resulted      in a breach           of


Defendant's          contractual            obligations          rinder     the AM          Marlin        Policy.




                                                                                    34
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 35 of 40




             134.         Defendant            further     breaclied      its contractual          obligations       under the AM             Marlin     Policy


in   failing        to properly           and     timely          investigate      Underlying            Claimants'          claims      to    deten'nine         if


additional          insured     coverage         rinder         the Policy      was owed to Chester               Ave.


             135.         DespitetliefactthatDefendantindicatedasearlyasJanriaryl5,2020thatit"lia[d]


identified       coverage        issues whicli            may limit      orpreclude             coverage    for the claim rinder [AM               Marlin's]


policy,"       Defendant         took     nearly         five    (5) montlis      to fon'nalize         its coverage        position      and convey        tliis


position       to    Chester      Ave.


             136.         Duringthesefivemonths,DefendantfailedtotakeanystatementsfromUnderlying


Claimants           and, upon infori'nation                and belief,        did not even reach out to its own named                          insured,     AM


Marlin,        to discuss       the Underlying              Claimants'          claims.


             137.         Dui'ingtliesefivemontlis,despitereceivingmultiplecorrespondencefromChester


Ave.,      Defendant          failed    to keep Chester              Ave. reasonably             apprised      of the state of its investigation                of


Underlying           Claimants'          claims         and the coverage           for same.


             138.         Defendant            failed      to keep       Chester        Ave.      reasonably         apprised        of the status        of its


investigation          because there was no investigation                         to apprise        Chester       Ave. of. Simply         put, Defendant


did not conduct            a meaningful             investigation            into Underlying            Claimants'         claims.


             139.         Instead,       Defendant              used the guise           of a meaningful           investigation          to purposefully


mislead        Cliester       Ave.     until    the eve of mediation                   on Underlying           Claimants'       claims,       at which      time


Defendant            issued     its fori'nal        coverage          opinion      denying          Cliester      Ave.      coverage      under        the AM


Marlin       Policy.


             140.         Following            mediation,            Defendant           made      a disingemious              attempt        to   amend        or


otherwise           supplement           its    coverage           declination         -after     the    claims      had     settled-setting            forth       a


ruunber        of purported            additional         bases ripon         whicli      it claimed       coverage        was not owed            to Chester




                                                                                  35
             Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 36 of 40




Ave. While         Plaintiffs     strictly    deny the veracity        of Defendant's           retrospective      coverage     position,


Defendant's         attempt to amend and supplement its position is prima                           facie evidence that its initial

coverage      declination        was baseless        and in bad faith.


           141.       In failing to conduct a meaningful                investigation      into Underlying         Claimants'      claims


and keep          Cliester      Ave.     reasonably       apprised     of tliis      investigation,     Defendant        breached           its


obligations       owed to Chester Ave. as an additional                    insured under tlie AM Marlin Policy.

           142.       In rising its obligation             to conduct        a meaningful         investigation       as a means            of


misleading         Chester Ave.           and creating      the situation       in whicli       Chester Ave. was          le'ft without

coverage rinder the AM Marlin Policy on the eve of mediation,                              Defendant breaclied its obligations

owed to Chester Ave. as an additional                    insured under the AM Marlin                Policy.

           143.       Finally,     despite receiving        infon'nation      clearly demonstrating           that Chester Ave. was

entitled to additional           insured coverage under the AM Marlin policy, Defendant declined to attend

and participate       in tlie mediation            of Underlying     Claimants'       claims.

           144.       Despite receiving             infonnation     clearly demonstrating           tliat the value of Underlying

Claimants'         claims    was much              greater tlian tlie AM          Marlin    Policy     limits,     Defendant       denied


Underlying        Claimant Argenis's           demand for payment of the Policy limits on Chester Ave.'s behalf.

           145.       In failing         to attend the mediation            and accept Underlying                Claimants'     demand,


Defendant breached its duty under the AM Marlin                            Policy.

           146.       As a result of Defendant's              breach of its obligations            under tl'ie AM Marlin          Policy,

Argenis and Munoz, as assignees of Chester Ave., were forced to initiate tliis lawsuit in order to

secure   tlieir   assigned      rights    rinder    the Policy.


           147.       As a result of Defendant's              breach of its obligations            rinder tl'ie AM Marlin         Policy,

Cliester Ave. was forced to pay additional                        monies to settle Underlying           Claimants'       claims tliat it




                                                                      36
                Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 37 of 40




may      not have otlierwise               had to pay liad Defendant                    attended        mediation           and/or      tendered         the AM


Marlin       Policy        limits    in response        to Underlying           Claimant         Argenis's          demand.


             WHEREFORE,                   Argenis      Reyes and Rosalba               Munoz,        as assignees           of Cliester        Ave.,     demand


judgi'nent      against         Defendant,         Security      National       in an amount            in excess of $75,000,                  together          with


costs, interest,           and attoianey's           fees, prinitive       damages,          along    with         such other        and fiirther        relief     as


this Honorable              Corirt      deems necessary           and/or     appropriate.


                                                                    COUNT             VIII
                                            BREACH               OF INSURANCE                    CONTRACT
      Argenis         Reyes         and Rosalba         Munoz,         as Assignees            of Waldy            Reyes v. Security             National


             148.          Plaintiffs       hereby       incorporate         the      preceding         paragraphs             1-147      of     this     Second


Amended         Complaint             as thougli       same were set forth             at lengtli      hereii'i.



             149.          As assignees           of Waldy        Reyes,     Argenis          and Munoz             bring    tliis   claim      for breach          of


contract      against        Defendant.


             150.          AsanemployeeofAMMarlinworkingwithintliescopeofhisemploymentatthe


time of tlie Underlying                  Incident,      Waldy      Reyes qualifies              for coverage          rinder    AM      Marlin's         Security


National       Coini'nercial            General      Liability     Insurance         Policy.


             151.          Defendant        was indisputably               obligated         to provide        Waldy        Reyes       with     defense          and


indemi'iity      against        Argenis's        and Munoz's           claims      because       these claims          arose orit of Waldy               Reyes's


residential         remodeling            work      conducted       on AM            Marlin's        behalf        at the Property             located      in     the


University          City     section      of Philadelphia,         PA.


             152.          Despite       this obligation,         Defendant          made       the unreasonable               and untenable             decision


to    deny Waldy             Reyes       a defense      and indemnity           against       Underlying            Claimants'         claims.




                                                                                37
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 38 of 40




           153.      Defendant's          unreasonable          and rintenable            decision      to deny Waldy             Reyes       coverage


to which     he was he was clearly              entitled,    resulted        in a breach        of Defendant's           obligations          under     the


AM    Marlin      Policy.


           154.      Defendant        breached        its obligations            rinder      tlie     AM     Marlin       Policy,      in    failing      to


properly     and timely        investigate      and deteri'nine           if coverage       rinder the AM            Marlin      Policy      was owed


to Waldy       Reyes for Argenis's            and Munoz's          claims.


           155.      Despite      tl'ie fact that Defendant               indicated     as early as Januaiy             15, 2020 that it "ha[d]


identified coverageISSUES
                        which may limit orprechide coveragefor the claim under [AM Marlin'sl

policy,"     Defendant       took nearly        five (5) montlis           to forinalize        its coverage         position.


           156.       During      tliese five months,          Defendant         failed     to take any formalized                statements           from


Underlying        Claimants       and, ripon infonnation                 and belief,      did not even reach out to its own named


insured,     AM    Marlin,      to discuss      Underlying         Claimants'          claims.


           157.       During      these      five   montlis,       Defendant           failed       to keep       Waldy        Reyes        reasonably


appi-ised of the state of its investigation                 of Argenis's             and Munoz's           claims.


           158.       Upon       infon'nation        and       belief,       Defendant           did       not    conduct        any        meaningful


investigation       into Underlying          Claimants'        claims.


           159.       Instead,     Defendant         waited       until      after    the mediation              of Argenis's          and Munoz's


claims     to issue its fon'nal      coverage       position.       As of tlie date of this filing,                  that position        has still not


been conveyed         to Waldy       Reyes or his counsel.


           160.       The callousness           of Defendant's             conduct      is best demonstrated                  by its disingenuous


attempt     to amend        or otherwise       supplement         its piior     improper            coverage      detennination.




                                                                           38
               Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 39 of 40




           161.        In failing to conduct a meaningful              investigation    into Underlying   Claimants'     claims


and keep Waldy             Reyes reasonably               apprised    of the status of same, Defendant         breached       its


obligations         owed to Waldy Reyes as an insured under tlie AM Marlin                      Policy.

           162.        In failing     to apprise Waldy Reyes of its decision to deny coverage to liim for tlie

Argenis's          and Munoz's       claims, Defendant breached its obligations                owed to Waldy Reyes as an

insured     under     the AM      Marlin     Policy.


           163.        Finally,     despite receiving        infon'nation     that clearly demonstrated Waldy Reyes was

entitled to additional insured coverage under the AM Marlin policy, Defendant declined to attend

and paiticipate        in the mediation            of Underlying     Claimants'     claims.

           164.        Despite receiving            infonnation    tliat clearly demonstrated      the value of Argenis     and

Munoz's       claims was much greater than the AM Marlin Policy limits, Defendant denied Underlying

Claimants'         demand for payment of tlie Policy limits on Waldy Reyes's bel'ialf.

           165.        In failing       to attend the mediation             and accept Argenis's     and Munoz's       demand,


Defendant breaclied its duty rinder tlie AM Marlin                        Policy.

           166.        As a result of Defendant's              breacli of its obligations     ruider the AM Marlin      Policy,

Argenis and Munoz, as assignees of Waldy Reyes, were forced to initiate this lawsuit in order to

secure    tlieir    assigned   rights      under    tlie Policy.


          WHEREFORE,                Argenis Reyes and Rosalba Munoz, as assignees ofWaldy                    Reyes, demand

judgi'nent against Defendant, Security National                      in an amount in excess of $75,000, together with




                                                                     39
            Case 2:20-cv-02195-JP Document 12 Filed 06/11/20 Page 40 of 40




costs, ,interest,   and attorney's   fees, punitive     damages,     along    with   such other   and 'further    relief   as


tliis Honorable     Corirt   deems necessary   and/or    appropriate.


                                                        Langsam         te e                       aender    LLP



Dated:   .une   11, 2020
                                                                   Cliarles    M. Adams,       CPCU,   Esqriire
                                                                   Pa. IdentificationNo.        310405
                                                                   1818 Market       Street,   Suite 2430
                                                                   Philadelphia,  PA 19103
                                                                   T: 215-732-3255
                                                                   F: 215-732-3260

                                                                   E: CAdams@lssh-law.com
                                                                   Attorney for Plaintiffs




                                                           40
